Appeal by a self-insured employer from a decision and award made to claimant by the Workmen’s Compensation Board for permanent partial disability. Appellant contends the award fixed an excessive rate of compensation in view of claimant’s refusal of the employer’s offer to re-employ him. There was medical and lay evidence *934to sustain the board’s finding that claimant was justified in refusing the offer, and to support the award. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Hill, P. J., Heffernan, Brewster, Poster and Bussell, JJ.